56 F.3d 74NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellant,v.Dexter D. CROSS; Chad C. Haynes, Defendants-Appellees.
No. 94-10441.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Appeal from the United States District Court for the Northern District of California, No. CR-93-00364-VRW; Vaughn R. Walker, District Judge, Presiding.
N.D.Cal.
REVERSED.
Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.
MEMORANDUM**
The Double Jeopardy Clause does not bar cumulative punishment for carjacking, in violation of 18 U.S.C. Sec. 2119, and for using or carrying a firearm in relation to a crime of violence, in violation of 18 U.S.C. Sec. 924(c)(1).  United States v. Martinez, No. 93-50803, slip op. 2545, 2551-55 (9th Cir.  Mar. 7, 1995).  Accordingly, we reverse the district court's order requiring the government to elect between the carjacking count and the firearms count.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3